 300DECISIONSOF NATIONALLABOR RELATIONS BOARDOak Hill Improvement CompanyandProfessionalEmbalmers'Union No.9049 of San Francisco,AFL-CIO. Cases 20-CA-4086 and 20-CA-4298March 13, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS BROWNAND JENKINSOn September 28, 1967, Trial Examiner JamesR.Webster issued his Decision in the above-enti-tled proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner also found that Respon-dent had not engaged in certain other unfair laborpractices alleged in the complaint.Thereafter, Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief,and the General Counsel filed a brief in support ofthe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, thebriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner with the following addi-tions:1.Pursuant to charges filed on May 23 and June13, 1966, by the Union,a complaint was issued inCase 20-CA-4086 on July 21, 1966, alleging thatRespondent violated Section 8(a)(1) of the Act byinterrogating and threatening its employees abouttheir union activities, and violated Section 8(a)(3)by discharging employee Jean D. Patterson andconstructively discharging employees Lynn Moyleand Robert Weinrick because of their union activi-ties.On November 7, 1966, Respondent executedand sent to the Regional Director a proposed settle-ment agreement for the settlement of Case20-CA-4086. On November 8, 1966, the Union'The Respondent excepts to many of the Trial Examiner's credibilityfindings It is the Board's establishedpolicy,however, not to overrule aTrial Examiner's resolutionswith respect to credibilityunless,as is not thefiled charges in Case 20-CA-4298, alleging thatRespondent violated Section 8(a)(3) by discharg-ing employee Snyder on November 5, 1966. OnFebruary 21, 1967, the Regional Office informedRespondent that the Regional Director would ap-provethesettlementagreementinCase20-CA-4086only ifitwere amended to providethat the General Counsel would have the right tointroduceorrelyon the events in Case20-CA-4086 in establishing the background andcircumstances of Respondent's conduct in Case20-CA-4298. The amendment not having been ac-cepted, the Regional Director, on March 21, 1967,issueda consolidated complaint (without firstwithdrawing the complaint in Case 20-CA-4086),alleging that Respondent (1) violated 8(a)(1) and(3) as alleged in the original complaint (Case20-CA-4086); (2) violated 8(a)(3) by dischargingemployee Forrest C. Snyder; and (3) committedother violations of 8(a)(1) in addition to those setout in the original complaint.On June 9, 1967, Respondent filed a motion todismiss orwithdraw consolidated complaint, to can-celnotice of hearing, and to order settlementagreementapproved with the Regional Director.On June 21, prior to the opening of the hearing,Trial Examiner Royster denied Respondent's mo-tion in itsentirety. At the hearing, the Respondent'srenewal of the Motion was denied by Trial Ex-aminerWebster.In its exceptions and brief, the Respondent againraises theissues presented in this motion, contend-ing that:(a) It was"irretrievably prefjudiced" by the con-solidated hearing in that "the decision that thedischarge of Snyder was an unfair labor practicecould never have been made except for the factthat the other alleged acts of Respondent occurring5months earlier were utilized to prejudiceRespondent's defense in the Snyder matter."(b) The "consolidated complaint was null andvoid" since at the time of its issuance "the originalcomplaintwas stilloutstanding," and NationalLabor Relations Board Rules and Regulations donot authorize the issuance of a consolidated com-plaint without the prior withdrawal of the originalcomplaint.(c) The Respondent'sdefenseto the Snyder Sec-tion 8(a)(3) charge was prejudiced by theRegionalDirector's failure to approve the proposedSettle-ment Agreement.We find these contentions to be withoutmerit forthe followingreasons:case here, the preponderance of all the relevant evidence convinces us thatthe resolutions are incorrect.StandardDry Wall Products,Inc,91 NLRB544, enfd. 188 F 2d 362 (C.A. 3)170 NLRB No. 29 OAK HILL IMPROVEMENT COMPANYAs to (a), we note- that Section 102.33 of theBoard'sRules and Regulations and Statements ofProcedures, Series 8, as amended, specificallyauthorizes the General Counsel to consolidate caseswhen he "deems it necessary in order to effectuatethe purposes of the Act or to avoid unnecessarycosts or delay . . . . " The Regional Director,actingon behalf of the General Counsel, cited this sectionas authority for consolidating the cases. We find theRegional Director's action to have been proper andwithin the scope of his authority.As to (b), we note that although the Board'sRules and Regulations do not state that a con-solidated complaint may be issued while an originalcomplaint is outstanding, neither do they prohibitit.Further, even if the Regional Director's inad-verent failure to withdraw the original complaintbefore issuing the consolidated complaint could beconsidered as error, the error was cured by his laterwithdrawal of the original complaint.Moreover,Respondent does not state, nor can we perceive,how it could have been prejudiced by this inadver-tence of the Regional Director.As to (c), we note that the proposed settlementagreement by its very terms stated that it was "sub-ject to the approval of the Regional Director." If aRegional Director were obligated to approve suchan agreement once so proposed, there would be noreason for the inclusion of such a condition in theagreement. Indeed, the wisdom of including such acondition is demonstrated by these very cases,reflecting that Respondent committed further re-lated unfair labor practices after a settlement agree-menthad been proposed.2.The Respondent also contended at the hear-ing and in its exceptions and brief that the Boardshould not take jurisdiction over Respondent'soperations as a mortuary and cemetery on theground that such industry is "even more heavilyregulated and even more local in character than thehorse racing industry" over which the Board hasnot asserted jurisdiction.We find this contention tobe without merit. The Board has long exercised ju-risdiction over cemetary and mortuary operationsand the 'Respondent has offered nothing whichwould warrant a change in the Board's practice.23.The Trial Examiner found that Respondentcommitted numerous violations of Section 8(a)(1).Respondent does not except to some of thesefindings.Respondent does, however, except toother Section 8(a)(1) findings by the Trial Ex-aminer on the grounds that they were not specifi-cally alleged in the complaint and are not sup-2Ingelwood Park CenietaryAssociation, 147NLRB 803,FuneralDirectors of Greater St. Louis, Inc,125 NLRB 241, enfd. as modified 293301ported by record evidence. Although Respondent iscorrect that some of the Trial Examiner's 8(a)(1)findings were not specifically alleged in the com-plaint, they were all fully litigated at the hearing.Further, we find that the record evidence supportstheTrialExaminer's findings.Accordingly,weadopt all of the Trial Examiner's Section 8(a)(1)findings.4.The Trial Examiner found that Respondentviolated 8(a)(3) and (1) by discharging Pattersonand constructively discharging Moyle and Weinrickon May 18, 1966. The Respondent does not exceptto such findings, and they are hereby adopted.However, in connection with the constructivedischarges of Moyle and Weinrick, Respondent ex-cepts to the Trial Examiner's further finding thatRespondent violated Section 8(a)(3) and (1) byterminatingitsembalmer-apprenticeprogram.Respondent contends that there is no allegation inthe consolidated complaint to this effect and,further, that the finding is not supported by recordevidence.We disagree. Paragraphs VII(b) and IXof the consolidated complaint clearly allege that theterminationof the embalmer-apprentice programviolated Section 8(a)(3) and (1). Further, we findthat the record evidence supports the finding of theTrialExaminer to that effect, and it is herebyadopted.5.Respondent excepts to the Trial Examiner'sfinding that it violated Section 8(a)(3) and (1) bydischarging employee Snyder on November 5. In itsbrief, Respondent argues at length that Snyder wasdischarged, not because of his union activities, butbecause of his numerous errors and omissions asdemonstrated by the memoranda of reprimand is-sued to him. The Respondent argues further thatGeneral Manager Hocking, who initiated Snyder'sdischarge, had no knowledge of Snyder's union ac-tivities.We find these exceptions to be withoutmerit.Before becoming the general manager,Hocking was a-vice president of Respondent and amember of Respondent's board of directors; he oc-cupied these positions when the union campaign, inwhich Snyder was very active, commenced andwhen Respondent committed the numerous otherunfair labor practices found herein. Also, Hockingadmitted that he knew of the union activity atRespondent'sestablishment.Further,beforeHocking recommended to the board of directorsthat Snyder be discharged, he consulted SupervisorCallaway who not only knew of Snyder's union ac-tivities but who also illegally interrogated SnyderF.2d 437 (C A8),W. W. Chambers & Co.,124 NLRB984,RiversideMemorial Chapel,92 NLRB 1594. 302DECISIONSOF NATIONALabout his union activities and committed other un-fair labor practices found herein..In all the circumstances,and in light of Respon-dent's hostility to union organization as reflected bythe numerous unfair labor practices committed byRespondent,we find, in agreement with the TrialExaminer,thatSnyderwould not have beendischarged but for his union activities,and that hisdischarge was therefore violative of Section 8(a)(3)and` (1) ofthe'Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the TrialExaminer and herebyorders that the Respondent, Oak Hill ImprovementCompany, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order.IT IS FURTHER ORDERED that the allegation of thecomplaint found by the Trial Examiner not to con-stitute an unfair labor practice be, and it hereby is,dismissed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMES R. WEBSTER, Trial Examiner: This case,with all parties represented, was held in San Jose,California, on June 28, 29, and 30, 1967, on a con-solidated complaint of the General Counsel andanswer of the Oak Hill Improvement Company,herein called Respondent. A complaint was issuedinCase 20-CA-4086 on July 21, 1966, and onMarch 21, 1967, a consolidated complaint was is-sued in Cases 20-CA-4086 and 20-CA-4298. Theconsolidated complaint was issued on charges filedon May 23, June 13, and November 8, 1966, andalleges that Respondent discharged two employeesand changed job assignments of two other em-ployeesand interferedwith,restrained,andcoerced employees in the exercise of rights guaran-teed by Section 7 of the National Labor RelationsAct, herein called the Act, thereby violating Sec-tion 8(a)(1) and (3) of the Act.The General Counsel and Respondent have filedbriefs herein and they have been carefully con-sidered. Upon the entire record and the observationof witnesses, I hereby make the following:FINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation with itsplace of business in San Jose, California, and is en-LABOR RELATIONS BOARDgaged in the operation of a cemetery under thename of Oak Hill Memorial Park and a mortuaryunder the name of Oak Hill Mortuary. During thepast year Respondent made the following grosssales of goods and services: preneed property sales,$149,815;cemeterypropertyandservices,$398,631; mortuary services, $245,703; monumentshop, $90,461; totalling $884,610. During the sameperiod, Respondent made purchases from outsidethe State of California of marble, bronze, andcaskets totalling$18,702.Respondent is an employer engaged in commerceand in a business affecting commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDProfessional Embalmers'Union No.9049 of SanFrancisco,AFL-CIO,herein called the Union, is alabor organization within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Issues1.Whether Respondent discharged Jean DennisPatterson on May 18, 1966, because of his unionactivities.2.Whether Respondentterminated its embalmerapprentice program on May 18, 1966, and changedthe job assignments of Robert Weinrick and LynnMoyle because of their union activities.3.Whether Weinrick and Moyle were construc-tively discharged on May 20, 1966.4.Whether Respondent discharged Forrest C.Snyder on November 5, 1966, because ofhis unionactivities.5.Whether by statements of supervisors ofRespondent,Respondentinterferedwith,restrained, or coerced the employees in violation ofSection 8(a)(1) of the Act.B. Sequence of Events Prior to May 18, 19661.The organization of the employeesIn April 1966, employees in Respondent's mor-tuary made contact with the Union. At that timetherewere five employees-two embalmer-coun-selors and three apprentice embalmers. The em-balmer-counselors - wereBillRay and ForrestSnyder, hired July 1960 and July 1962, respective-ly;the apprentices were Jean Patterson, RobertWeinrick, and George Hansen, hired May 1964,July 1964, and February 1965, respectively. On oraboutMay 1, 1966, Lynn Moyle, a former ap-prentice embalmer of Respondent, originally em-ployed in 1962, returned from military service andwas reemployed, and George Hansen was ter-minated. OAK HILL IMPROVEMENT COMPANY303On April 25, 1966, Jean Patterson contacted aunion representative. A meeting of the five em-ployees was held on April 27, 1966, in the apart-ment of Weinrick to ascertain if all were in accordon the matter of union representation. A unionrepresentativewas not present. The employeesagreed on the matter, and on May 2, 1966, Patter-son called Union Representative Porter regarding ameeting. A meeting was held on May 4, 1966, inWeinrick's apartment with Respondent's five em-ployees attending, except that at this meetingMoyle was present rather than Hansen. At thismeeting all five employees signed union authoriza-tion cards.A third meeting was held on May 9, 1966, andemployees of other mortuaries were invited to at-tend.In the middle or latter part of April 1966, Wein-rick and Respondent's Assistant General ManagerRichard Callaway had a conversation in Respon-dent's lunchroom regarding unions; they werediscussing the matter relative to Respondent's yard-men, gardeners, and gravediggers. Callaway statedthat he had heard about a union and that he feltpossibly Jean Patterson, apprentice embalmer inRespondent'smortuary, would be the one whowould introduce it if it happened; he told Weinrickthat if he heard anyone mention union he wouldpersonally see that they were out the door.'2.The Union's request for recognition;May 12,1966Lynn Moyle and asked him if he was in this also,and Moyle replied that he was. Lee stated as theyfiled out the door, "Thanks for your loyalty."Later that morning Callaway called Weinrickinto his office and asked him if there was somethinghe wanted to talk to Callaway about. Weinrickreplied in the negative and asked Callaway what thequestion had been that Lee had asked. Callaway re-peated the question and Weinrick replied that hefelt the same as the other employees. Callaway toldWeinrick that he could not understand how hecould belong to such a godless organization thatwas communisticinspired.As Weinrick left, Cal-laway told him that his office was open if anyoneelse wanted to talk to him.'Lynn Moyle was employed by Respondent fromJuly 19, 1962, until approximately May 1, 1964, atwhich time he left to enter military service. Hereturned to employment with Respondent on ap-proximatelyMay 3, 1966. He attended the unionmeetingsof May 4 and 9, 1966. Moyle was an ap-prentice embalmer, and on ' his return on May 3,1966, he had 2 months remaining in his apprenticeprogram. On the afternoon of May 12, 1966, Moylemet Callaway in the parking lot of Respondent.Callaway called him over to his car and asked himifhe had anything to talk to him about. Moyleasked about what and Callaway replied, "Aboutwhat had happened today." Moyle replied in thenegative and Callaway told him that he thought he(Moyle) should talk to him and that his officewould be open until 5 p.m.On May 11, 1966, the Union, by its Attorney Ed-ward Pinkus, wrote Respondent that the Union hadwritten authorizations from each of Respondent'sfiveembalmers and that the Union requestedrecognition and a meeting for the purpose of col-lectivebargaining.This letter was received byRespondent on May 12, 1966. At or about 9 a.m.thatmorning the four employees on duty werecalled into the office of General Manager BerwynLee; Snyder was off duty this day. With Lee in hisofficewere Assistant General Manager CallawayandWayne Wade, mortuary manager. Lee in-formed the employees that he had received a letterfrom the Union statingthey had authorized theUnion to represent them, and he wanted to know ifthis were true. Each of the employees except Wein-rick answered that it was. Lee replied, "Well, thatisall I wanted to know. Thank you. You can gonow." As they started out the door he pointed to'Snyder corroboratesthe testimony;he entered the lunchroom on theoccasionduring theconversation and heard Callaway's concluding remark.Callaway doesnot make a direct denialand I creditWeinrick's testimony.Callaway testifiedthat their conversation did not involve the Embalmers'Union. He was asked.Q Did you tellMr Weinrickthat you woulddis6harge anyone thatjoined the union?A. No. In the firstplace, I don't havethat power.Q. Did you tellMr. Weinrickthat youknew Mr. Patterson was be-hind the Embalmers'Unioncoming to Oak Hill and that you would3.May 13, 1966On May 13, shortly after 9 a.m., Snyder andWeinrick were called into Callaway's office. "May12 had ,been Snyder's day off. Callaway was veryupset on this morning as he had learned that aunion meeting had been held at the apartment ofWeinrick on the same evening that a Bible studywas scheduled to be held in Callaway's home.Weinrick and Snyder and other employees usuallyattended.Weinrick or his wife had called Callawayand told him that their children were sick, thatWeinrick would sit with them and that his wifewould attend the Bible study.Callaway stated to Snyder and Weinrick, "Whywould you two want to join a godless organizationlike the Union, communistic-inspired?" The em-ployees replied that they did not feel that this wasso.Callaway continued, "Well, you will be askingdischarge Mr Patterson if the unioncame in?A. I had no knowledge of the union This conversation with MrWeinrickwas a long timebefore we ever gotinvolved with a union2Regardinghis referenceto theUnion as a godless organization and ascommunistic inspired,Callaway testified that "We hadthat conversationand that term was usedbut not inthat context.It was a religious conversa-tion." Callaway's testimony on this conversation is not clear and direct andIcreditWeinrick's testimonyOther witnesses on other occasions at-tributed similar commentsto Callaway. 304DECISIONSOF NATIONALLABOR RELATIONS BOARDfor , something that doesn't belong to you,something 'beyondOak Hill's ability to pay."Snyder then stated, "Since you brought religioninto this I will tell you that my Bible says that thelaborer is worthy of his hire," also, "The ox thattreads the mill shall not be muzzled." Callawayasked what he meant by this and Snyder repliedthat a man should be able to seek or expect a livingfrom what he does, and he asked if it were right fortwo of the men to be receiving $600 a month andanother man receiving $400 a month for the samework. Callaway then jumped to his feet and hit' hisdesk with his fist and said, "That Jean Patterson:Call him in here." Weinrick stated that Pattersonwas off that day. Callaway started to cry, and as hewalked but of the room he stated, "You fellowshave until noon to make up your mind. "3Snyder and Weinrick then met with Lynn Moyleand Bill Ray, and they discussed what they shoulddo. They decided to talk to Lee about the matter.Ray, Weinrick, and Snyder went in to see Lee andMoyle came in later. Snyder started the conversa-tion by telling Lee that there was nothing personalin what they were doing and that because Lee hadbeen so friendly with them it had made their deci-.sion to ask for union representation very difficult.Lee told Snyder and Weinrick, "I thought I sawfaith in action in you two but this disappointment,confidentially,makes me feel like throwing theBible in the trash can." The employees gave himreasons why they had asked for union representa-tion. Lee asked them why they had not come to seehim and stated that his door is always open. Snydergave reasons why they had not been in to see him.Lee also told them, "Well, I need five embalmerslike I need a hole in the head. All we need is twoembalmers and cemetary counselors." He toldthem that if they had a change of mind to comeback and see him. He also stated, "I wish I hadn'tlistened to, Wayne Wade and let Mr. Hansen go in-stead of Patterson."One morning on or shortly before May 13, 1966,Callaway spoke to Harold Moyle, father of LynnMoyle. Harold Moyle was employed by Respondentin ground maintenance. Callaway asked him if hewas aware of the union activity that was going onamong the morticians, and if he felt that the Com-pany had been fair to his son after his return fromthe service in that it gave him his job back and gavehim a raise in pay. Callaway asked him if he couldtalk to his son and impress upon him the mistake hewas making in getting involved with the Union.Harold Moyle replied that his son was 21 years ofage and could make his own decisions.4.May 16 and 17, 1966On Monday, May 16, 1966, Lee asked Ray ifanyone had had a change of heart. Ray replied "not' Callaway testified that, "Not to my knowledge" did he call the Unionan ungodlyorganization, but that he becameupset on learning of the unionmeeting on the nightof the Bible study,and that "thisis where the conver-sation of ungodly actionor unchristian"action occurred. I credit theas yet." Lee told him that if there was a change, hewould like to know before that afternoon. On thatafternoon Ray went to Lee and told him that hehad decided to go with the Company. Lee said thathe was glad, that he could not promise himanything but he would probably be better off, andthat if he (Ray) heard anything to let him know.On Tuesday, May 17, 1966, Callaway calledMoyle into his office and told him that he could notunderstand why he had done this; that since he hadreturned from the Army they had treated him fairlyand this had more or less pulled the rug out fromunder the Company; and that Respondent hadplans for Moyle and since he had done this, it hadshocked Respondent. He asked Moyle how he, aChristian, could associate with an ungodly or-ganization such as the Union which was com-munistic inspired, and stated that he had never meta union leader that was a Christian.At about 4:30 that afternoon Callaway went toRespondent's crematorium where Moyle was work-ing and asked Moyle if he had changed -his mind,and told him that he had 15 minutes to make up hismind.During this conversation the telephone rang,Callaway answered it, and informed Moyle that hewas wanted in Lee's office.Lee called Weinrick, Moyle, and Snyder into hisoffice and asked them if they had changed theirminds. Each replied that he had not. Lee thenstated, "All right," and looked at Weinrick andMoyle and said, "I want to see you two men in thisoffice tomorrow morning along with Jean Patter-son."C.May 18, 1966; the Discharge of Patterson andTerminationof the Apprentice Program - -On Wednesday, May 18, 1966, Weinrick, Moyle,and Patterson were calledintoLee's office. Snyderwas not on duty this day. Callaway and Wade werealso present.Callaway asked who was in charge ofthe crematoriumand Moyle replied that he was.Callaway then stated that a door and a window hadbeen left open on previousoccasionsand that thisshould not occur.He mentionedthat it had beenbrought to the attentionof managementthat themen were nothappy with their work at the crema-torium.Hansenhad been running the crematory prior tothe return of Moyle. On Moyle's return on May 3,1966, the three apprentices, Weinrick, Moyle, andPatterson, were scheduled to work in the crema-torium ona weeklyrotating basis.Callaway hadtold them that by doing this, Respondent couldavoid terminating one of them. The apprentice em-balmers,however, preferred to' work in the mortua-ry.-The employees disagreed that they weredissatisfied with the arrangment at the crematoriumtestimonyas quoted above.4 Lee died on October 29, 1966, testimony of statements by him hasbeen carefullyscrutinized; as to some of his statements,other representa-tives of managementwerepresent. OAK HILL IMPROVEMENT COMPANY305as a temporary arrangement.Lee then entered theconversation and stated that there is apparently aproblem,that the Company was going to bring in aman to workfull time in the crematory and bringthe apprentices back to the mortuary,and that thiswould leave Respondent with a one-man surplus.He informed Patterson that he was the surplus man.Lee told Patterson that it was the understandingwhen he was hired that he was taking Moyle's placebecause Moyle had gone into the Army and that onMoyle's return Patterson would be let go. Pattersonstated that that was not his understanding. Leereplied "Regardless,this is the way it is going tobe." Both Weinrick and Hansen were hired afterPatterson,and Hansen,who worked in the crema-tory, was terminated when Moyle returned.Patterson was asked if he wanted to complete theday or to leave at that time.He decided tocomplete the day. Patterson-left the room.Lee theninformedWeinrick and Moyle that there weregoing to be some policy changes and that as of 8a.m. the following morning the embalmer ap-prenticeship program was going to be terminated;that they would not be discharged but would bekept on as cemetary salesmen and would havenothing to do with mortuary work.Lee told themthat Ray would-be the senior embalmer and thatthey were to show him respect and any insubor-dination would be cause for their immediate dismis-sal; that they-were not going to be a big happy fami-ly any longer,and that it was to be all work and nofriendship.On Wednesday,May 18, 1966,Lee told Raythere were going to be a few changes made and thatRespondent was discontinuing the apprenticeshipprogram,and that he was going to see how loyalRay was.At or about 11:30 that morning,Callaway cameinto the'officewhere Weinrick was -working andasked him to fill out a cemetary salesman applica-tion form because they wanted to have it in thenoon mail.Weinrick stated that he had an outsideservice to bring to the cemetery and. that he couldnot complete the form at that time.Callaway statedthat he would take over the service for Weinrick,which he did.Later Callaway asked Weinrick if hehad completed the application form,and Weinrickreplied that he had not as he wanted to call theunion representative before signing anything. Thiswas Moyl®'s day off and he was called at home tocome,to the company office to complete the ceme-tery salesman application form.Moyle looked atthe-form and told Callaway that he wanted to con-tact the Union or someone first.LaterWeinrickand Moyle got together on the matter. Weinricktold him that Union Representative Porter had ad-vised him not to sign the form,and they so in-formed Callaway.Callaway told them to take theforms,home and think about it and bring them backthe next morning.The next morning, Thursday, May 19, 1966,Weinrick informed Callaway that he had not signedthe form and Callaway told him that, it was notpossible for him to work unless he completed theform. Callaway told him "I am not firing you; if youwant to work, then this will have to be completed."Weinrick stated that he was not quitting; Callawayasked him if he would like to take the day offwithout pay, and he and Moyle did this.On Friday morning, May 20, 1966, Weinrick andMoyle went to Respondent and asked for theirchecks. Callaway asked them if they were quittingand they replied that they were not. He stated thatthey were not being fired and that they would bepaid on payday just like the other employees.At this time both Moyle and Weinrick had about2-1/2 to 3 months yet to serve on their 2-year ap-prenticeship program.When Snyder returned to work on Thursday,May 19, 1966, after his day off, he ,met Lee, Cal-laway, and Wade in the office. Callaway told himthat Weinrick and Moyle had refused to go to workthat morning and had refused to sign applicationsfor licenses as cemetery salesmen. Callaway askedSnyder to sign an apprenticeship paper on Wein-rick, as Snyder was Weinrick's supervising em-balmer. Snyder was told that Respondent wasdiscontinuing the apprenticeship program, Snydersaid that he could not sign the paper until he talkedto his attorney. On the next morning Snyder re-ported that he was ready to sign the paper.On May 20, 1966, Lee told Snyder that Respon-dent had just taken George Hansen back to workand that he would appreciate it if Snyder would notdiscuss the Union with him. Among other thingsLee told him that they had always been like onehappy family. He asked Snyder, "If this thing goesthrough, do you think we can ever be like thatagain?" He also stated that, "On one occasion wemade a personalloan to Mr. Weinrick and didn'teven charge him interest for it. Do you think wecould ever have relationships like this again? Formyself, and I can say it for my wife and family aswell, if you fellows go through with this I doubt thatwe willever darken the church door again."D. The Discharge of Forrest C. SnyderAfter the discharge of Patterson and after Moyleand Weinrick were taken off the apprentice pro-gram,Ray and Snyder had all of the embalmingwork to do. Hansen was rehired on May 20, 1966,and worked in the crematory and as `a funeral ar-ranger;Clarence Hamsher was employed on May31, 1966, as a funeral arranger; and William Gingerwas employed on September 6, 1966, to work inthe crematory. Prior to this time Ray, and Snyderhad enjoyed every other weekend off, but followingMay 18, Snyder and Ray did not have anotherweekend off until Ray quit on September 5, 1966,and Snyder was terminated on November 5, 1966.350-9990 - 71 - 21 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlso, at thistime Lee commenced a practice ofgiving employees written reprimands on all omis-sions and' errors.Throughout 1966 there is norecord of any Employee receiving a written repri-mand,other than Snyder and Ray.An embalmerwas employed on October 17, 1966, and anotheron November 21, 1966. Weinrick, Patterson, andMoyle, who were terminated in May 1966, werereinstated as apprentice embalmers in October orNovember 1966.Snyder was discharged on November 5, 1966,and the reason assigned by Respondent was the er-rors and omissions recorded against him during theperiod of June to' November 1966, as follows:1.June 7,1966-errors on funeral formsOn June 7, 1966,Snyder received a memoran-dum from Mortuary Manager Wade to the effectthat the family in a funeral case handled by Snyderhad ordered four certified copies of a death cer-tificate and Snyder had specified only three on thearrangement folder.He was reprimanded for thiserror.On the same day, June 7, 1966, Snyder receivedhis second memorandum.This memorandum wasfrom Callaway and called Snyder's attention to twoerrors that he made on June 4,1966, in filling outan authority-to-cremate form.One error was as tothe date of service and the other was as to the typeof service. Snyder testified that no inconveniencewas caused to the family involved or to Respondentbecause of these two errors he made on theauthority-to-cremate form.2. June 16, 1966-arrangement for ministerThe next memorandum received by Snyder wasdated June 16,1966. In this memorandum he wasaccused of failing to note in the funeral arrange-ment papers in a particular case the fact that hehad made arrangements for a minister.During theabsence of Snyder from the premises of Respon-dent,a call was received in connection with this fu-neral and an inquiry made as to whether a ministerhad been obtained.As the file indicated no ar-rangements for a minister,the calling party was soinformed.Later Snyder told Callaway that aminister had been contacted;Callaway then calledback the person who had made the inquiry and-in-formed him that this had been done.Snyder testified-that a brother of the deceasedhad made arrangements for the minister and had in-formed him of this fact.Snyder had not made thearrangements but had called the minister and toldhim the time of the funeral service.The telephonecallmade to Callaway was apparently from somemember of - the family other than the one withwhom Snyder had dealt.In this casethe death andthe embalming occurred in the area of Reno orLake Tahoe and a funeral director there handledthe service.The burial was to take place in Respon-dent's cemetery with a commital service-that is areligious service at the graveside.3.July 18,1966-breakage of glass casket sealerThe nextmemorandumreceived by Snyder isdated July 18, 1966, and is addressed to him andBillRay. This incident involves the breakage of aglass casket sealer.Snyder was helping Ray removea glass sealerfrom a coachfor installation on- acasket just prior to a funeral. Snyder heard a pingand noticed a mark of about 2 inches on one side ofthe glass.He considered this to be a scratch and nota break. They took the sealer into the mortuary andplaced it in a small room next to the chapel.: Afterthe funeral and after the body had been viewed,Snyder and Ray picked up the glass to put it on thecasket. As they did so it broke, but was retained bya metal frame.Callaway was standing near thecasket and as they approached, Ray asked whatthey were to do. They placed the glass on -thecasket andwith Callaway'shelpwere insertingsome of the screws. Callaway stated that they couldnot use this glass and thatthey' hadto get a newone. He made a telephone call and arranged for anew glass to be delivered.Snyder had nothing moreto do in connection with this funeral. About 4:45that afternoon he received a memorandum criticiz-ing him and Ray for not notifying management assoon as they knew that the sealer for the casket wasdamaged.He was informed in the memorandum asfollows: "Your attempt at -deception by proceedingto install the broken glass, causes deep concern tomanagement.Itwas necessary to delay the burial,take the sealer to the glass company for repair" andhold up the work of the yard personnel. Oak Hillcannot, and will not tolerate any type of cover-up,procedure.Not bringing to the attention ofmanagement this,or any other type of serious con-duct, will be cause for immediate dismissal."Uponreceiving this memorandum Snyder wentto Wade and told him that it was absolutely wrong.Wade told him not to talk to him but to talk to Leeor Callaway. Snyder then went to Lee and Callawayand told them what had happened. Lee told him,"We will go by the chain of command. Don't cometo me with that.Why don't you talk to Mr. Wade?"Snyder then replied that he had spoken to Wadeand Wadehad sent him to seeLee. Leethen- said,"You have asked for this. Black is black and whiteiswhite.From now on you fellows are going towalk the straight and narrow chalk line." Snyderstated that he had tried to be honest with Lee andLee replied, "You don't know what the word,`honesty,'means.From now on my office door isclosed to you."Thereafter, Lee would not speak to OAK HILL IMPROVEMENT COMPANYSnyder.On occasions when Snyder would greetLee, Lee would not respond:4.August 3,-1-966-incomplete embalmmentOn August 3, 1966, Snyder received his next in-terdepartment memorandum. He was informed thatan extreme amount of abdominal gas had formed ina case that he had embalmed and that if this condi-tion had not been detected and relieved, purgingwould have occurred. The presence of abdominalgas indicates that the body has not been completelyaspirated during the embalming process. When gasbegins to form and the body distends, furtheraspirationisnecessary. If gases continue to formwithout aspiration, purging can occur. Purging isthe flowing of embalming fluids from the body as itis pressed out or forced out by the accumulation ofthe gas. Incomplete embalming such as occurredhere is rare but can occur. In this case the gas wasdiscovered prior to the funeral and was removedand there was no interruption in the funeral service.5. September 7, 1966-casket too large for cryptSnyder's next memorandum is dated September7, 1966, and refers to an incident which occurredon August 24, 1966. In this memorandum he wasinformed that he had not advised the family of thedeceased that the Episcopal clergy prefers thecasket to be closed during and after the funeral ser-vice and that he neglected to measure the size ofthe family crypt, after being advised to do so, to besure that the casket would fit in the crypt. In thiscase Snyder sold a casket to the family involvedand realized at the time that it might not fit in thefamily crypt. He mentioned this to Wade and Wadesuggestedthathemeasurethe crypt. Snyderbecamebusy with other details. Bill Ray was en-gaged in dressingthe deceased; Snyder assisted himand together they placed the deceased in thecasket. Then Snyder. realized that he had not mea-suredthe crypt.He immediately rushed down andmeasured`the crypt and found that it was an eighthof an inch too small to accept the casket. When hereturned to the mortuary he discovered that thecasket had been movedintothe slumber room.Snyder then reported to Callaway that they had putthe deceased in the casket before he had measuredthe crypt. Snyder suggested that they call thewidow of the deceased about the selection ofanother casket. Callaway replied that this wouldviolate statelaws, having to do with the reuse ofcaskets.Callaway stated that he would call thewidow of the deceased and get her approval for analteration on the top of the casket., After the fu-neral and after the commitment service at the cryptsite and after the family and visitors, had departed,itwas necessary to take the casket back to the mor-tuary, remove the top,sendthe topout for cuttingof the metal, and then poundit sothat it would fit307into the crypt. There was a glass sealer over thedeceased.Regarding the matter of Snyder's failure to in-form the widow of the Episcopal clergy's practicethat the caskets be closed during afuneral service,Snyder testified that he, had planned to call anEpiscopal minister who would conduct the servicewith the casket open when desired by the family in-volved. After Snyder notified Callaway of the factthat the casket was too large for the crypt, Cal-laway took over the handling of the funeralservicesand made contact with an Episcopal minister toconduct the service. At the, funeral service thewidow expected the casket to be open during theservice for viewing by the friends of the deceased.The minister officiating refused to conduct the ser-vice with the casket open; it was necessary then todelay the funeral service until all had had an oppor-tunity to view the deceased; the casket was thenclosed and the funeral service conducted. At thecrypt site the Episcopal minister remained after thefamily and visitors had departed, for theplacementof the casket in the crypt. When- he was informedthat it would be necessary to remove the top of thecasket, he became very upset as he adhered strictlyto the practice that.the casket not be opened afterthe funeral service has begun and particularly notopened after the final blessing.6.October 28, 1966-error in removal chargeSnyder's next memorandum is dated October 28,1966. In this memorandum he was referred to a fu-neral arrangement that he made on August 9, 1966,which involved the removal of a deceased from ahospital in Sacramento, California. It was called toSnyder's attention that he had made no removalcharge although Scaremento is beyond the 50-mileno-charge removal limit. The charge for a serviceof this kind is 15 cents a mile each way, or approxi-mately $35 in this case.7.November4, 1966-no identification tags onbodiesThe next memorandum received by Snyder isdated November 4, 1966. It reported that he hadfailed to leave any identification on two bodies, andthat it was necessary to call him at home on his dayoff and have him come to the, mortuary to identifythe bodies. One of the bodies was to be dressed andmade available for viewing by the family of thedeceased on the day that Snyder was to be off.Snyder testified that on the day before his day offhe had discussed the identity of the bodies withthree persons, Callaway, Weinrick, and Wade. Oneof the bodies had been autopsied and was to becreamated.General Manager Lee died on October 29, 1966,and Arch Hocking became the general manager ofRespondent. Prior to that time he had been a vice 308DECISIONS OF NATIONALpresident and a member of Respondent's board ofdirectors. Arch Hocking started workingas generalmanager on November 1, 1966.On assuming hisduties he called for all of the personnel files inorder to familiarize himself with the background ofthe employees. He had had no business contactwith any of the employees and knew only Ray andPatterson. In Snyder's file he found the numerousinterdepartmentmemorandums.While he was stu-dying the files, the matter of Snyder's failure toplace identification tags on two bodies was broughtto his attention. Also on November 4, 1966, ameeting of Respondent's board of directors wasscheduled, and Hocking brought the memorandumson Snyder to the board's attention. Before doingthat,however, he had discussed the matter withWade and Callaway. Hocking recommended to theboard that Snyder bedismissed.The board read thememorandums and approved a motion- that Snyderbe dismissed for his errorsand omissions.On November 5, 1966, Hocking called Snyderinto his office. Hocking told Snyder that his fileshowed a disinterested attitude toward his work,and that he had brought his file to the attention ofthe board of directors, and that a decision had beenmade that he be terminated. He told Snyder that ifhe did not wish forthese mattersto be made public,Respondent would accepthis signedresignation.Snyder replied that he would not resign. Theydiscussedsome of the memorandums received bySnyder,and on somehe admitted his errors. Snyderthen asked if he was discharged. Hocking repliedthat he left him no alternative. He handed Snydersome insurancebrochures and his check.E.ConclusionsIfindthatRespondentdiscriminatorilydischarged Jean Patterson on May 18, 1966, anddiscriminatorilyterminatedtheembalmer-ap-prentice program at the same time, and changedthe job assignments of Weinrick and Moyle causingthem to quit their employment- on May 20, 1966,thereby constructively discharging these two em-ployees.-Ifind that by the following acts and conductRespondent interferedwith,restrained,andcoerced employees in the exercise of rights guaran-teed in Section 7 of the Act: Callaway's threat toWeinrick, in April 1466, of termination of any em-ployee mentioning the Union; Callaway's solicita-tion of Weinrick and Moyle on May 12 to revealthe union activities of the employees; Callaway's in-terrogation of Snyder and Weinrick on May 13 andhis solicitation'that they withdraw from the Unionwith a warring that they had until noon of that daytomake u their minds; Lee's solicitation toSnyder,Weinrick, and Moyle on May 13 that theys Barker's East ¢latn Corporation,142 NLRB1194,N L R.B v. FiredoorCorporationof America,291 F 2d 328(C A.2); N.L.R.B v Overnite Trans-LABOR RELATIONS BOARDwithdraw from the Union coupled with statementsthat he needed five embalmers "like I need a holein the head," and that he should have let Pattersongo instead of Hansen; Lee's interrogation of Ray onMay 16 to let him know if anyone had a change ofheart, and to let him know before that afternoon;Lee's instructions to Ray on the afternoon of May16 to report anything he might hear about theUnion; Lee 's interrogation of Weinrick, Moyle, andSnyder on May 17, as to whether or not they hadchanged their minds; Callaway's interrogation ofMoyle on the afternoon of May 17 as to whether ornot he had changed his mind and statement that hehad 15 minutes to make up his mind; and Lee'sstatement to Snyder on May 20-and on July 18 thatthere would be more stringent working conditions,and his instructions to him on May 20 that he notdiscuss the Union with Hansen; and Callaway's in-structions to Harold Moyle, father of Lynn Moyleand an employee of Respondent, on or about-May12 that he try to persuade his son to withdraw fromthe Union.'Ifind no evidence to support the allegation inparagraph VI(i) of the complaint to the effect thaton or about August 19, 1966, Respondent, by Cal-laway, told an employee not to associate with otheremployees who were supporters of the Union.As to the discharge of Snyder on November 5,1966, Respondent contends that the discharge wascaused by an accumulation of errorsand ommis-sions by Snyder, and that the discharge was madeby a new general manager on action by Respon-dent's board of directors.During the period from June to November 1966,Snyder was issued a series of written reprimands.Some of the matters complained-of were trivial innature and others I would classify as serious. As tothe one with the most serious consequences-theone involving the wrong size casket-after Snyder'sinitial error in failing to measure the crypt beforeplacing the body in the casket, Callaway took overthe funeral arrangements,made the decision to usethe same casket, and contacted an Episcopalminister to officiate. Had Snyder's suggestion beenfollowed that the widow be called regarding a newcasket, and had he remained in charge of the fu-neralarrangement,and called an Episcopalminister who would have permitted the casket toremain open during the service, then the con-sequences of Snyder's delayed measurement-of thecrypt would, at most, have been the financial loss ofthe value of the initial casket. Section 7702 of theCalifornia laws on embalming provides:Using any casket or part of a casket which haspreviously been used as a receptacle for, or inconnection with the burial or other dispositionof,a dead body constitutes a ground fordisciplinary action; provided however, this sec-portationCo.,308 F.2d 279 (C A4); CapitalDistributingCo ,147 NLRB1138,Great Atlantic& Pacific Tea Company,Inc.,165 NLRB 989. OAK HILL IMPROVEMENT COMPANYtion shall not apply to exterior casket hardwarewhich is not sold to the purchaser, or wherethe same is reserved by contract.Thus, although Snyder's failure to measure thecrypt at the outset started a series of unfortunateevents, it was Callaway's decision as to how toresolve the predicament that brought about theconsequences that did occur. Of course, the inabili-ty to reuse an expensive casket, if this consequencecould not have been circumvented under the cir-cumstances of this case, would also have madeSnyder's omission a serious one.`As to the final reprimand regarding the failure toplace identification tags on two bodies beforeSnyder's day off, Snyder testified that he had hadoccasion to discuss the bodies with Callaway,Wade, and Weinrick on the evening before and hadmade known to them the identity of the two bodies;furthermore, one of the bodies had been autopsiedand certainly could have been identified from hisfile.Although some of the embalmers followed apractice of placing identification tags on bodies,there had been no instructions or standard practicein this regard. I realize that verbal identificationmade on one day is not as lasting and as positive anidentification as an identification tag, and certainlytagging of bodies is a desirable practice.But, the issue before me is not primarily and sole-ly an evaluation of the seriousness of the errors andomissions of Snyder or of the excuses or explana-tions offered on each. Except for union activities,an employer may discharge an employee for anycause. The issue I have to determine is whether inthe absence of union activities, these incidentswould have brought about Snyder's discharge-whether he was discharged for these reasons orwhether they were used as pretexes for a dischargemotivated by union activities. In reaching a deci-sion on this issue, of course, it is necessary to dealwith and evaluate his conduct assigned as thereasons for his discharge, and also with all state-ments and conduct of Respondent and its agentsthat tend to reveal "the causative factors in ,thedecision to discharge him. In so doing, I am con-vinced that Snyder was discharged on November 5,1966, because of his union activities. Shortly afterdiscriminatorilydischargingPatterson and con-structively dischargingWeinrick and Moyle, Leecommenced a policy of issuing written reprimandsto employees; Snyder and Ray were the recipientsof these memorandums. Ray quit his employmentwith Respondent in September 1966, and Snyder,who had been an embalmer-counselor with Respon-dent since July 1962, was discharged on November5, 1966, allegedly because of the- conduct set forthin these memorandums.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the opera-309tions of Respondent described in section I, above,have a close, intimate, and substantial relationshipto trade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flowthereof.Upon the basis of the foregoing findings of factand upon the entire record in this case, I herebymake the following.CONCLUSIONS OF LAW1.Respondent is an employer engaged in com-merce and in a business affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By discharging Jean D. Patterson on May 18,1966, and Forrest C. Snyder on November 5, 1966,because of their union activities, Respondent diddiscriminate against them in regard to hire andtenure of employment, thereby discouraging- mem-bership in the Union and thereby engaging in anunfair labor practice within the meaning of Section8(a)(1) and (3) of the Act.4.By terminating its embalmer apprentice pro-gram, by changing the job assignments of RobertWeinrick and Lynn Moyle, and by constructivelydischarging these two employees because of theirunionactivities,Respondentdiddiscriminateagainst them in regard to hire and tenure of em-ployment, thereby discouraging membership in theUnion and thereby engaging in an unfair laborpractice within the meaning of Section 8(a)(I) and(3)oftheAct5.By threatening the discharge of any employeementioning the Union, by interrogating employeesregarding their union activities and theunionactivi-ties of other employees, by soliciting employees towithdraw from the Union, by instructing employeesto report the union activities of other employees, byinstructing employees not to discuss the Union withother employees, by instructing one employee topersuade another employee to withdraw from theUnion,_ by threatening employees with more strin-gent working conditions because of theirunion ac-tivities,Respondent has interfered with, restrained,and coerced employees and thereby engaged in un-fair labor practices within the meaning of Section8(a)(1) of the Act.6.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.7.Respondent did not instruct an employee notto associate with other employees who were sup-porters of the Union, as alleged in paragraph VI(i)of the consolidated complaint.V. THE REMEDYHaving found that Respondent has engaged incertain unfair labor practices, I shall recommend 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it cease and desist therefrom and that it takecertain affirmative action designed to effectuate thepolicies of the Act.It will be recommended that Respondent offer toForrest C. Snyder immediate and full reinstatementto his former or substantially equivalent positionwithout- prejudice to his seniority or other rightsand privileges, and to make him and Jean D. Patter-son, Robert Weinrick, and Lynn Moyle whole forany loss of earnings they may have suffered byreason of the discriminations against them, by pay-ment to each a sum of money equal to that whichhe normally would have earned, absent said dis-crimination, from the date of the discriminationagainst him to the date of offer of reinstatement,less his net earnings during said period. Backpayshall be computed in the manner described by theBoard in F.W. Woolworth Company,90 NLRB 289,and with interest thereon at 6 percent per annum asdescribed inIsisPlumbing & Heating Co.,138NLRB 716. Patterson, Weinrick, and Moyle werereinstated to their former positions in October orNovember 1966.RECOMMENDED ORDERUpon the basis of the foregoing findings of factand conclusions of law, and pursuant to Section10(c) of the Act, it is recommended that Respon-dent, Oak Hill- Improvement Company, its officers,agents, successors, and assigns, shall:1.Cease and desist from: -(a)Threatening employeeswith terminationbecause of their union activities, interrogating em-ployees about their union activities or the union ac-tivities of other employees, soliciting employees towithdraw from the Union, instructing employees toreport the union activities of other employees, in-structing employees not to discuss the Union withother employees, instructing employees to persuadeother employees to withdraw from the Union, andthreatening employees with more stringent workingconditions because of their union activities.(b)Discouragingmembership in the Profes-sional Embalmers' Union No. 9049 of San Fran-cisco, AFL-CIO,, or any other labor organization ofits employees, by discharging employees, by discon-tinuing the embalmer apprentice program, bychanging job assignments of employees, by con-structively discharging employees, or in any othermanner discriminating against employees with re-gard to hire or tenure of employment or any termor condition of employment, except as authorizedin Section 8(a)(3) of the Act.(c) In any other manner interfering with,restraining, or coercing employees in the exercise6 In the event that thisRecommendedOrder is adopted by theBoard, thewords "a Decisionand Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action designedto effectuate the policies of the Act.(a)Offer Forrest C. Snyder immediate' and fullreinstatement to his former position or substantiallyequivalent position without prejudice to his seniori-ty or other rights and privileges previously enjoyedby him.(b)Make Forrest C. Snyder, Jean D. Patterson,Robert Weinrick, and Lynn Moyle whole for anyloss of pay they may have suffered by reason of thediscrimination against them in the manner set forthin the section entitled "The Remedy."(c)Notify Forrest C. Snyder, if presently servingin the Armed Forces of the United States of hisright to full reinstatement upon application in ac-cordance with the Selective Service Act and theUniversalMilitary Training and Service Act, asamended, after discharge from the Armed Forces.(d) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under- the terms of thisRecommended Order.(e) Post at its place of business in San Jose,California, copies of the attached notice marked"Appendix."' Copies of said notice, on forms pro-vided by the Regional Director for Region 20, afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 20,in writing, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.' It is recommended that paragraph VI(i)of the complaint be dismissed.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we-herebynotify our employees that:WE WILL NOT discourage membership inprofessional Embalmers' Union No. 9049 ofpeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."' In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith." - OAK HILL IMPROVEMENT COMPANYSan Francisco, AFL-CIO, or any other labororganization, by discharging any of our em-ployees, by changing their job assignments, orby discontinuing the embalmer apprentice pro-gram because of their union activities, or inany othermanner discriminate against them inregard to their hire or tenure of employment orany term or condition of employment.WE WILL NOT threaten employees withdischarge because of their union activities.WE WILL NOT interrogate employees regard-ing their union activities or the union activitiesof other employees, nor will we solicit them towithdraw from the above-named Union or anyother labor organizationWE WILL NOT instruct employees to solicitother employees to withdraw from the Union,or to report the union activities of other em-ployees or not to discuss the Union with otheremployees.WE WILL NOT threaten employees with morestringent working conditions because of theirunion activities.WE WILL offer Forrest C. Snyder immediateand full reinstatement to his former position orsubstantially equivalent position, and will makehim and Jean D. Patterson, Robert Weinrick,and Lynn Moyle whole for any loss of pay in-curred by them as result of the discrimination311against each of them,with interest thereon at 6percent per annum.All ofour employees are free to become orremain,or refrain from becoming or remaining,members of the above-named Union or any otherlabor organization.DatedByOAK HILL IMPROVEMENTCOMPANY(Employer)(Representative) (Title)Note:We will notify the above-named employeeifpresentlyserving inthe Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any othermaterial.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 13050 Federal Building, 450 Golden GateAvenue,SanFrancisco,California94102,Telephone 556-3197.